            Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 1 of 9

                                                                                    FILED
                                                                                  U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                              DEC O6 2019
                                CENTRAL DIVISION
                                                                            ~ES W. Mc~~CLERK
                                                                            By.   ~       ~PCLERK
LOGAN PHILLIPS                                                                     P    INTIFF


vs.                                 Case No. 4:19-cv-    ~73. . JJ'VI
                                  This case a3signed to District Judge   MooJig
FIS DATA SYSTEMS, INC.            and to Magistrate Judge         I/pl.ft         DEFENDANT


                                     ORIGINAL COMPLAINT


      COMES NOW Plaintiff Logan Phillips ("Plaintiff'), by and through his attorneys

April Rheaume and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint against Defendant FIS Data Systems, Inc. (hereinafter "Defendant"), and in

support thereof he does hereby state and allege as follows:

                                      I.   INTRODUCTION

       1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-

201, et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees, as a

result of Defendant's failure to pay Plaintiff overtime compensation for all hours that

Plaintiff worked in excess of forty (40) per workweek.

                            II.     JURISDICTION AND VENUE

      2.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.


                                            Page 1 of9
                             Logan Phillips v. FIS Data Systems, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                        Original Complalnt
               Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 2 of 9



          3.      Plaintiff's claim under the AMWA forms part of the same case or

controversy and arises out of the same facts as the FLSA claim alleged in this

complaint.

          4.      This Court has supplemental jurisdiction over Plaintiff's AMWA claim

pursuant to 28 U.S.C. § 1367(a).

          5.      Defendant conducts business within the State of Arkansas, with its

principal place of operation in Little Rock.

          6.      Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

          7.      Plaintiff was employed at Defendant's facility located in the Eastern

District. Therefore, the acts alleged in this Complaint had their principal effect within the

Eastern District, and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                       Ill.   THE PARTIES

          8.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

          9.      Logan Phillips is a citizen of the United States and a resident of and

domiciled in the State of Arkansas.

          10.     Plaintiff was hired by Defendant to work as a Technology Business

Consultant and Trainer ("Trainer") from approximately June of 2018 until July of 2019.

          11.     During Plaintiff's employment, Defendant classified Plaintiff as exempt

from the overtime requirements of the FLSA and the AMWA and usually paid Plaintiff a

salary.

                                               Page 2 of9
                                Logan Phillips v. FIS Data Systems, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                           Original Complaint
             Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 3 of 9



       12.      At all times material hereto, Plaintiff was entitled to the rights, protection

and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et seq.

       13.      Defendant is a federally chartered credit union, created and existing under

and by virtue of the laws of the United States, providing financial services to customers.

       14.      Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 during each of the three calendar years preceding the filing of

this complaint.

       15.      During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person, such as office supplies, furniture, building supplies and

hand tools.

       16.      Defendant can be served in the State of Arkansas through its agent CT

Corporation System, 124 West Capitol, Suite 1900, Little Rock, Arkansas 72201.

       17.      Defendant was at all times relevant hereto Plaintiffs employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

       18.      Defendant has all times relevant hereto employed four or more individuals.

                             IV.      FACTUAL ALLEGATIONS

       19.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated herein.

       20.      During Plaintiffs employment, Plaintiff worked for Defendant as a Trainer

and   was      responsible     for      learning    computer       programs,   creating   educational

                                                   Page 3 of9
                                    Logan Phillips v. FIS Data Systems, Inc.
                                   U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                               Original Complaint
             Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 4 of 9



presentations to teach those programs to clients, and traveling to client locations to

present to and educate clients.

       21.      Plaintiff did not determine what types of workstations, network, hardware,

or software the Defendant used; he was not involved in the design or development of

the network; he did not decide what software would be available to the Defendant's

computer users or determine how that software would be configured; and he did not

decide or recommend when equipment must be serviced or replaced. Rather, he simply

repaired parts of a system wholly designed and approved by others.

       22.      Plaintiff occasionally worked more than forty (40) hours per week while

working for Defendant.

       23.      Plaintiff did not manage the enterprise or a customarily recognized

subdivision of the enterprise.

       24.      Plaintiff did not exercise discretion and independent judgment with

respect to any matters of significance.

       25.      Plaintiff did not provide any training for any employee nor did he direct the

work of any employee.

       26.      Plaintiff did not select any employees for hire nor did Plaintiff have any

ability to fire an employee.

       27.      Plaintiff did not have any control of or authority over any employee's rate

of pay or working hours.

       28.      Defendant did not pay Plaintiff one and one-half (1.5) times his regular

rate of pay for all hours worked over forty (40) per week.

       29.      Plaintiff was not paid an overtime premium for hours worked in excess of

                                               Page 4 of9
                                Logan Phillips v. FIS Data Systems, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                           Original Complaint
          Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 5 of 9



forty (40) hours per week.

       30.    Defendant docked Plaintiff a day's pay any time Plaintiff worked less than

five and half hours on a scheduled workday.

       31.    Additionally, Defendant made deductions from Plaintiffs pay due to full

day absences for sickness that were not in accordance with a bona fide plan, policy or

practice of providing compensation for salary lost due to illness.

       32.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA and the AMWA.

                 V.    FIRST CAUSE OF ACTION-Violation of the FLSA

       33.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       34.    Plaintiff asserts his claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       35.    At all relevant times, Defendant was Plaintiffs "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.

       36.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       37.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay time and a half of regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying DOL regulations.

       38.    Defendant intentionally misclassified Plaintiff as exempt from the overtime

                                             Page 5 of9
                              Logan Phillips v. FIS Data Systems, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
             Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 6 of 9



requirements of the FLSA, when in fact Plaintiff was a non-exempt employee entitled to

overtime pay.

       39.      Despite Plaintiff's entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half (1.5) times his

regular rate of pay for all hours worked over forty (40) in each one-week period.

       40.      By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

       41.      Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                VI.   SECOND CAUSE OF ACTION-Violation of the AMWA

       42.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       43.      Plaintiff asserts his claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201 et seq.

       44.      At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       45.      Sections 210 and 211 of the AMWA require employers to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

                                             Page 6 of9
                              Logan Phillips v. FIS Data Systems, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
            Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 7 of 9



213 and accompanying DOL regulations.

       46.     Defendant    misclassified     Plaintiff   as    exempt   from   the   overtime

requirements of the AMWA, when in fact Plaintiff was a non-exempt employee entitled

to overtime pay.

       47.     Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half (1.5) times his

regular rate of pay for all hours worked over forty (40) in each one-week period.

       48.     Defendant willfully failed to pay overtime wages to Plaintiff.

       49.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

       50.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                               VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Logan Phillips respectfully prays

as follows:

       A.      That Defendant be summoned to appear and answer this Complaint;

       B.      That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;




                                             Page 7 of9
                              Logan Phillips v. FIS Data Systems, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
            Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 8 of 9



       C.      A declaratory judgment that Defendant's practices alleged herein violate

the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29

C.F.R. §516 et seq.;

       D.      A declaratory judgment that Defendant's practices alleged herein violate

the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. and the related

regulations;

       E.      Judgment for damages for all unpaid overtime wage compensation owed

to Plaintiff under the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant

regulations at 29 C.F.R. §516 et seq.;

       F.      Judgment for damages for all unpaid overtime wage compensation under

the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. and the related

regulations;

       G.      Judgment for liquidated damages pursuant to the Fair Labor Standards

Act, 29 US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiff during the

applicable statutory period;

       H.      Judgment for liquidated damages pursuant to the Arkansas Minimum

Wage Act, Ark. Code Ann. § 11-4-201, et seq. and the relating regulations;

       I.      For a reasonable attorney's fee, costs, and pre-judgment interest; and

       J.      Such other and further relief as this Court may deem just and proper.




                                               Page 8 of9
                                Logan Phillips v. FIS Data Systems, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                           Original Complaint
Case 4:19-cv-00878-JM Document 1 Filed 12/06/19 Page 9 of 9



                                       Respectfully submitted,

                                       PLAINTIFF LOGAN PHILLIPS

                                       SANFORD LAW FIRM, PLLC
                                       ONE FINANCIAL CENTER
                                       650 S. SHACKLEFORD, SUITE 411
                                       LITTLE ROCK, ARKANSAS 72211
                                       TELEPHONE: (501) 221-0088
                                       FACSIMILE: (888) 787-2040

                                                           ~



                                       Jos S ord
                                       Ark. ar No. 2001037
                                       josh@sanfordlawfirm.com




                               Page 9 of9
                Logan Phillips v. FIS Data Systems, Inc.
               U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint
